Bay, Judge,
delivered the opinion of the court.
This suit was brought, under our statute relating to boats and vessels, to recover a debt contracted by the master of the steamboat David Tatum for materials furnished said boat. The complaint was filed on the 14th day of June, 1859, and on the same day a warrant was issued and delivered to the sheriff of St. Louis county, returnable on the 26th of September following. The return of the sheriff shows that he executed the warrant in the county of St. Louis on the 2d of September, 1859, by seizing said boat, &c. The materials were furnished and delivered on the 4th of January, 1859.
Upon the foregoing facts, the court declared as the law of the case, that although the petition may have been filed and the warrant issued within six months after the true date of the last item of the account, yet the suit was not commenced within six months, the time limited by statute, and the plain*496tiffs were not entitled to recover. The theory of the court was that the suit was not commenced until the boat was seized. In this the court evidently erred. The suit was commenced on the day that the complaint was filed and process issued. In support of the ruling of the court below, the defendant in error has invoked the decision of this court in Williamson v. Steamboat Missouri, 17 Mo. 374, but without committing ourselves to the propriety of that decision, it is sufficient to say that it has no application to the case at bar. That decision was predicated upon the phraseology of the statute, which requires that the complaint shall be filed with the clerk of the circuit court of the county in which the boat or vessel may be found; and as the boat was not at the time of the filing of the complaint, nor for six months afterwards, within the jurisdiction of the court, the court held that the lien was not saved. In other words, that to obtain the benefit of the statutory lien the action must be commenced within six months after it accrues, and within the county where the boat is found at the time.
In the present case, no question arises with reference to the jurisdiction of the court below. The defendant did not plead to the jurisdiction, nor does the want of jurisdiction appear upon the face of the pleadings. For aught that appears, the boat was in the county of St. Louis at the time the petition was filed.
The judgment will be reversed and the cause remanded,
the other judges concurring.